UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-1858


CHERRI ELL PHILLIPS,

                Plaintiff - Appellant,

          v.

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee Under
Pooling and Servicing Agreement dated as of August 1, 2006
Securitized Asset-Backed Receivables LLC Trust 2206-HE1
Mortgage Pass-Through Certificates, Series 2006-HE1; OCWEN
LOAN SERVICING, LLC; HOMEQ SERVICING,

                Defendants – Appellees,

JEFFREY NADEL, Substitute Trustee; SCOTT NADEL, Substitute
Trustee,

                Trustees - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:13-cv-00973-JFM)


Submitted:   November 21, 2013            Decided:   November 25, 2013


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cherri Ell Phillips, Appellant Pro Se.    Christopher Michele
Corchiarino, Joseph Wolf, GOODELL DEVRIES LEECH & DANN, LLP,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Cherri Ell Phillips appeals the district court’s order

granting the motion to dismiss of Ocwen Loan Servicing, LLC, and

Wells   Fargo    Bank   and    dismissing   her     complaint   against    all

Defendants as barred by the doctrine of res judicata.                  We have

reviewed the record and find no reversible error.               Accordingly,

we grant leave to proceed in forma pauperis and affirm for the

reasons stated by the district court.             Phillips v. Wells Fargo

Bank Nat’l Ass’n, No. 1:13-cv-00973-JFM (D. Md. June 19, 2013).

We   dispense   with    oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                      3